

Exhibit 10.5


EXECUTION VERSION
TRANCHE B-6 REFINANCING AND INCREMENTAL AMENDMENT (this “Refinancing and
Incremental Amendment”), dated as of September 30, 2016, to the Sixth Amended
and Restated Credit Agreement originally dated as of July 17, 2006 and amended
and restated as of April 24, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”) among Windstream Services, LLC, a Delaware limited liability company
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”), and the
other agents party thereto.
WHEREAS, (a) pursuant to Section 2.19 of the Credit Agreement, the Borrower has
requested Credit Agreement Refinancing Indebtedness in the form of Other Term
Loans in an aggregate principal amount not exceeding $597,000,000, the proceeds
of which shall be used, together with cash on hand, to refinance in full
(concurrently with the effectiveness of this Refinancing and Incremental
Amendment) the Tranche B-6 Term Loans outstanding before giving effect to this
Refinancing and Incremental Amendment (the “Existing Tranche B-6 Term Loans”);
and (b) pursuant to Section 2.01(i) of the Credit Agreement, the Borrower has
requested additional Incremental Term Loans pursuant to an Incremental Facility
in an aggregate principal amount not exceeding $150,000,000 (such Incremental
Term Loans, together with the Other Term Loans referred to in clause (a) of this
paragraph, the “New Tranche B-6 Term Loans”), the proceeds of which shall be
used (i) to redeem all or a portion of the Borrower’s outstanding 7.875% notes
due 2017 and to pay related fees and expenses and (ii) for general corporate
purposes, including without limitation to refinance in full or in part any other
series of outstanding notes of the Borrower or its Subsidiaries and to pay
related fees and expenses;
WHEREAS, in accordance with Sections 2.01(i) and 2.19 of the Credit Agreement,
(x) the New Tranche B-6 Term Loans shall constitute a separate tranche of Term
Loans in an aggregate principal amount not exceeding $747,000,000 and shall be
secured on a pari passu basis with the existing Loans and shall have the other
terms and conditions set forth herein and in the Credit Agreement as amended
hereby, (y) the Incremental Term Loans shall constitute an additional tranche of
loans which shall be part of the New Tranche B-6 Term Loans and (z) this
Refinancing and Incremental Amendment shall not require the consent of any
Lenders other than the Continuing Tranche B-6 Lenders and the Additional Tranche
B-6 Lenders (each as defined below);
WHEREAS, each existing Tranche B-6 Lender (each, an “Existing Tranche B-6
Lender”) that executes and delivers a signature page to this Refinancing and
Incremental Amendment in the form of Annex I hereto (a “Lender Addendum”) will
thereby (i) agree to the terms of this Refinancing and Incremental Amendment and
(ii) agree to continue all (or such lesser amount as the Lead Arranger may
allocate) of its Existing Tranche B-6 Term Loans outstanding on the Amendment
Effective Date as New Tranche B-6 Term Loans (such continued Existing Tranche
B-6 Term Loans, the “Continued Tranche B-6 Term Loans” and all such Lenders,
collectively, the “Continuing Tranche B-6 Lenders”; the Existing Tranche B-6
Lenders that are not Continuing Tranche B-6 Lenders, collectively, the
“Non-Continuing Tranche B-6 Lenders”) in a principal amount equal to the
aggregate principal amount of its Existing Tranche B-6 Term Loans;




--------------------------------------------------------------------------------




WHEREAS, each Person (other than a Continuing Tranche B-6 Lender in its capacity
as such) that agrees to make New Tranche B-6 Term Loans (collectively, the
“Additional Tranche B-6 Lenders”) will make New Tranche B-6 Term Loans to the
Borrower on the Amendment Effective Date (the “Additional Tranche B-6 Term
Loans”) in an amount equal to its Additional Tranche B-6 Commitment (defined
below);
WHEREAS, the Continuing Tranche B-6 Lenders and the Additional Tranche B-6
Lenders (collectively, the “New Tranche B-6 Term Lenders”) are severally willing
to continue their Existing Tranche B-6 Term Loans as New Tranche B-6 Term Loans
and/or to make Additional Tranche B-6 Term Loans as New Tranche B-6 Term Loans,
as the case may be, subject to the terms and conditions set forth in this
Refinancing and Incremental Amendment; and
WHEREAS, the New Tranche B-6 Term Loans will have the same terms as the Existing
Tranche B-6 Term Loans except as otherwise amended hereby;
WHEREAS, on and after the Amendment Effective Date, the New Tranche B-6 Term
Loans shall be deemed “Tranche B-6 Term Loans” for the purpose of the Credit
Agreement as amended hereby;
WHEREAS, the Borrower has engaged JPMorgan Chase Bank, N.A. and/or its
designated affiliates to act as sole and exclusive lead arranger and bookrunner
in respect of the New Tranche B-6 Term Loans (in such capacities, the “Lead
Arranger”); and
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby.
SECTION 2. New Tranche B-6 Term Loans.
(a)Subject to the terms and conditions set forth herein, each Continuing Tranche
B-6 Lender (i) severally agrees to continue all (or such lesser amount as the
Lead Arranger may allocate) of its Existing Tranche B-6 Term Loans as New
Tranche B-6 Term Loans in a principal amount equal to the principal amount of
its Existing Tranche B-6 Term Loans (or such lesser amount as the Lead Arranger
may allocate; any such principal amount of Existing Tranche B-6 Term Loans not
allocated by the Lead Arranger to continue as New Tranche B-6 Term Loans, the
“Non-Allocated Existing Term Loans”) and (ii) shall be deemed for the purpose of
the Credit Agreement as amended hereby to have made a New Tranche B-6 Term Loan
in an aggregate principal amount equal to the aggregate principal amount of its
Existing Tranche B-6 Term Loans minus the principal amount of its Non-Allocated
Existing Term Loans (if any) on the Amendment Effective Date.


(b)Subject to the terms and conditions set forth herein, each Additional Tranche
B-6 Lender severally agrees to make a New Tranche B-6 Term Loan to the Borrower
on




2

--------------------------------------------------------------------------------




the Amendment Effective Date in a principal amount equal to its Additional
Tranche B-6 Commitment, which amount shall be made available to the
Administrative Agent in immediately available funds in accordance with the
Credit Agreement. The “Additional Tranche B-6 Commitment” of any Additional
Tranche B-6 Lender will be the amount set forth opposite such Additional Tranche
B-6 Lender’s name on Schedule 1 hereto. On the Amendment Effective Date, the
proceeds of the Additional Tranche B-6 Term Loans (i) to the extent constituting
Other Term Loans, shall be applied to prepay (A) the Existing Tranche B-6 Term
Loans of the Non-Continuing Tranche B-6 Lenders and (B) the Non-Allocated Term
Loans of the Continuing Tranche B-6 Lenders; and (ii) to the extent constituting
the Incremental Term Loans, will be used (A) to redeem all or a portion of the
Borrower’s outstanding 7.875% notes due 2017 and to pay related fees and
expenses and (B) for general corporate purposes, including without limitation to
refinance in full or in part any other series of outstanding notes of the
Borrower or its Subsidiaries and to pay related fees and expenses.


(c)The continuation of Continued Tranche B-6 Term Loans may be implemented
pursuant to other procedures specified by the Administrative Agent (in
consultation with the Borrower), including by repayment of Continued Tranche B-6
Term Loans of a Continuing Tranche B-6 Lender from the proceeds of New Tranche
B-6 Term Loans followed by a subsequent assignment to it of New Tranche B-6 Term
Loans in the same amount.


(d)On the Amendment Effective Date, (i) each Non-Continuing Tranche B-6 Lender
shall have its Existing Tranche B-6 Term Loans prepaid in full, and the Borrower
shall pay to each Non-Continuing Tranche B-6 Lender all accrued and unpaid
interest on, and premiums and fees related to, such Non-Continuing Tranche B-6
Lender’s Existing Tranche B-6 Term Loans to, but not including, the Amendment
Effective Date; and (ii) each Continuing Tranche B-6 Lender with Non-Allocated
Term Loans shall have its Non-Allocated Term Loans prepaid in full, and the
Borrower shall pay to each such Continuing Tranche B-6 Lender all accrued and
unpaid interest on, and premiums and fees related to, such Continuing Tranche
B-6 Lender’s Non-Allocated Term Loans to, but not including, the Amendment
Effective Date.


(e)For the avoidance of doubt, on and after the Amendment Effective Date, (i)
the New Tranche B-6 Term Loans shall constitute a single Class of Loans under
the Credit Agreement; and (ii) the New Tranche B-6 Term Lenders shall constitute
a single Class of Lenders under the Credit Agreement.
SECTION 3. Amendments to the Credit Agreement. In accordance with Sections
2.01(i) and 2.19 of the Credit Agreement and effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Annex II hereto.
SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Refinancing and Incremental Amendment, the Borrower represents
and warrants that:




3

--------------------------------------------------------------------------------




(a)As of the Amendment Effective Date, this Refinancing and Incremental
Amendment has been duly authorized, executed and delivered by it. This
Refinancing and Incremental Amendment and the Credit Agreement (in each case, as
of the Amendment Effective Date) constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(b)The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality are true and correct, and the
representations and warranties that are not so qualified are true and correct in
all material respects, in each case, as of the Amendment Effective Date (other
than with respect to any representation and warranty that expressly relates to
an earlier date, in which case such representation and warranty is true and
correct or true and correct in all material respects, as applicable, as of such
earlier date).


(c)As of the Amendment Effective Date, (i) no Event of Default has occurred and
is continuing or shall result from this Refinancing and Incremental Amendment or
the consummation of the transactions contemplated hereby, (ii) the Borrower is
in compliance on a Pro Forma Basis (after giving effect to this Refinancing and
Incremental Amendment and the consummation of the transactions contemplated
hereby) with the covenants contained in Sections 6.13 and 6.14 of the Credit
Agreement recomputed as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01(a) or (b) of the Credit Agreement and (iii) the Secured Leverage Ratio on a
Pro Forma Basis (after giving effect to this Refinancing and Incremental
Amendment and the consummation of the transactions contemplated hereby) computed
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of the Credit
Agreement does not exceed 2.25 to 1.0.
SECTION 5. Amendment Effective Date. This Refinancing and Incremental Amendment
shall become effective as of the first date (the “Amendment Effective Date”) on
which each of the following conditions shall have been satisfied:
(a)The Administrative Agent shall have received (i) a counterpart signature page
of this Refinancing and Incremental Amendment duly executed by each of the
Borrower and the Administrative Agent and (ii) a Lender Addendum or a
counterpart to this Refinancing Amendment, as applicable, executed and delivered
by each New Tranche B-6 Term Lender.


(b)The conditions set forth in Sections 4.03(a) and (b) of the Credit Agreement
shall be satisfied on and as of the Amendment Effective Date, and the
Administrative Agent shall have received a certificate (in form and substance
reasonably acceptable to the Administrative Agent), dated as of the Amendment
Effective Date and signed by a Responsible Officer of the Borrower, to such
effect.


(c)The representations and warranties set forth in Section 4(c) of this
Refinancing and Incremental Amendment shall be true and correct in all respects
on and as of the Amendment Effective Date, and the Administrative Agent shall
have received a certificate (in form and substance reasonably acceptable to the
Administrative Agent), dated as of the




4

--------------------------------------------------------------------------------




Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying as to such representations and warranties, together with reasonably
detailed calculations demonstrating compliance with clauses (ii) and (iii) of
such Section 4(c).


(d)The Administrative Agent shall have received the favorable legal opinions of
(i) Freshfields Bruckhaus Deringer US LLP, New York counsel to the Loan Parties,
and (ii) John P. Fletcher, Esq., general counsel of the Borrower, in each case
addressed to the Lenders, the Administrative Agent, the Collateral Agent and
each Issuing Bank and dated the Amendment Effective Date, which opinions shall
be in form and substance reasonably satisfactory to the Administrative Agent.
The Borrower hereby requests such counsel to deliver such opinions.


(e)The Administrative Agent shall have received a Borrowing Request in respect
of the New Tranche B-6 Term Loans, which shall be in compliance with the notice
requirements set forth in Section 2.03 of the Credit Agreement as amended
hereby.


(f)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of execution, delivery and performance of this Refinancing and
Incremental Amendment, the performance of the Credit Agreement and each other
applicable Loan Document and any other legal matters relating to the Wireline
Companies or the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.


(g)Each Loan Party not a party hereto shall have entered into a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent.


(h)The Borrower shall have paid all fees and amounts due and payable pursuant to
this Refinancing and Incremental Amendment and/or any letter agreements or fee
letters by and between the Borrower and the Lead Arranger (collectively,
“Engagement Letter”), including, to the extent invoiced, reimbursement or
payment of documented and reasonable out-of-pocket expenses in connection with
this Refinancing and Incremental Amendment and any other out-of-pocket expenses
of the Administrative Agent and the Lead Arranger required to be paid or
reimbursed pursuant to the Credit Agreement or the Engagement Letter; provided
that it is understood and agreed that the Additional Tranche B-6 Lenders may net
the fees and expenses described in this paragraph from the proceeds of the
Additional New Tranche B-6 Term Loans prior to providing such proceeds to the
Administrative Agent for distribution to the Borrower.


(i)The New Tranche B-6 Term Lenders shall have received, no later than three
Business Days prior to the Amendment Effective Date, all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested by the Administrative Agent or any New Tranche B-6 Term Lender that
such Person reasonably determines is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Act, that has been reasonably requested at
least five Business Days in advance of the Amendment Effective Date.




5

--------------------------------------------------------------------------------




(j) The prepayment of (A) the Existing Tranche B-6 Term Loans of the
Non-Continuing Tranche B-6 Lenders and (B) the Non-Allocated Term Loans of the
Continuing Tranche B-6 Lenders, in each case, shall have been consummated or,
substantially concurrently with the incurrence (or continuation) of the New
Tranche B-6 Term Loans, shall be consummated.


The Administrative Agent shall notify the Borrower and the New Tranche B-6 Term
Lenders of the Amendment Effective Date and such notice shall be conclusive and
binding.


SECTION 6. Effect of Refinancing and Incremental Amendment.


(a)Except as expressly set forth herein, this Refinancing and Incremental
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or Agents
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or of any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.


(b)From and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the “Credit Agreement” in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Refinancing and Incremental Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.


(c)This Refinancing and Incremental Amendment shall be deemed to be a
“Refinancing Amendment” and an “Incremental Facility Amendment”, each as defined
in the Credit Agreement.
SECTION 7. GOVERNING LAW.    THIS REFINANCING AND
INCREMENTAL AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
SECTION 8. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent promptly after receipt of a written request for its
documented and reasonable out-of-pocket expenses in connection with this
Refinancing and Incremental Amendment, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent.
SECTION 9. Counterparts. This Refinancing and Incremental Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or other electronic imaging means of an executed counterpart of a
signature page to this Refinancing and




6

--------------------------------------------------------------------------------




Incremental Amendment shall be effective as delivery of an original executed
counterpart of this Refinancing and Incremental Amendment.
SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Refinancing and
Incremental Amendment.
[Remainder of page intentionally left blank]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Refinancing and
Incremental Amendment to be duly executed and delivered by their respective
officers thereunto duly authorized as of the date first written above.
 
 
 
 
WINDSTREAM SERVICES,
LLC, as the Borrower
 
 
 
 
By:
/s/ Robert E. Gunderman
 
Name:
Robert E. Gunderman
 
Title:
Chief Financial Officer








--------------------------------------------------------------------------------





 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as an Additional Tranche
13-6 Lender
 
 
 
 
By:
/s/ Davide Migliardi
 
Name:
Davide Migliardi
 
Title:
Vice President








--------------------------------------------------------------------------------

















Lender Signature Pages on File with the Administrative Agent





--------------------------------------------------------------------------------





ANNEX I
LENDER ADDENDUM TO REFINANCING AMENDMENT
NO. 1
This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Tranche B-6 Refinancing and Incremental Amendment (the
“Refinancing and Incremental Amendment”) dated as of September 30, 2016 to the
Sixth Amended and Restated Credit Agreement originally dated as of July 17, 2006
and amended and restated as of April 24, 2015 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Windstream Services LLC, a Delaware limited liability company (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent (in such capacity, the “Administrative Agent”), the lenders party thereto
and the other agents parties thereto. Capitalized terms used but not defined in
this Lender Addendum have the meanings assigned to such terms in the Refinancing
and Incremental Amendment.
By executing this Lender Addendum as a Continuing Tranche B-6 Lender, the
undersigned institution agrees (A) to the terms of the Refinancing and
Incremental Amendment and the Credit Agreement as amended thereby and (B) on the
terms and subject to the conditions set forth in the Refinancing and Incremental
Amendment and the Credit Agreement as amended thereby, to continue all of its
Existing Tranche B-6 Term Loans (or such lesser amount as the Lead Arranger may
allocate) as Continued Tranche B-6 Term Loans on the Amendment Effective Date.
The undersigned institution hereby makes the election to (A) convert all of its
Existing Tranche B-6 Term Loans (or such lesser amount as the Lead Arranger may
allocate) into Continued Tranche B-6 Term Loans pursuant to a cashless
conversion on the Amendment Effective Date or (B) have all of its Existing
Tranche B-6 Term Loans (or such lesser amount as the Lead Arranger may allocate)
repaid on the Amendment Effective Date and fund in or purchase for cash a like
amount of New Tranche B-6 Term Loans pursuant to procedures specified by the
Administrative Agent.


¨    OPTION A - Cashless Conversion Election
¨    OPTION B - Cash Funding Election
Principal Amount of Existing Tranche B-6 Term Loans held: $
Name of Institution:

Executing as a Continuing Tranche B-6 Lender: By:
Name:
Title:
For any institution requiring a second signature line: By:
Name:
Title:








--------------------------------------------------------------------------------





ANNEX II
AMENDMENTS TO CREDIT AGREEMENT


[Changed pages to Credit Agreement follow]





--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
 
 
SECTION 1.01. Defined Terms
1


SECTION 1.02. Classification of Loans and Borrowings
46


SECTION 1.03. Terms Generally
46


SECTION 1.04. Accounting Terms; GAAP
47


SECTION 1.05. Pro Forma Calculations
47


 
 
ARTICLE 2
 
THE CREDITS
 
 
 
SECTION 2.01. Loans
47


SECTION 2.02. Loans and Borrowings
50


SECTION 2.03. Requests for Borrowings
51


SECTION 2.04. Letters of Credit
51


SECTION 2.05. Funding of Borrowings
55


SECTION 2.06. Interest Elections
55


SECTION 2.07. Termination, Reduction and Extension of Commitments and
 
Term Loans
56


SECTION 2.08. Repayment of Loans; Evidence of Debt
60


SECTION 2.09. Scheduled Amortization of Term Loans
60


SECTION 2.10. Optional and Mandatory Prepayment of Loans
61


SECTION 2.11. Fees
65


SECTION 2.12. Interest
66


SECTION 2.13. Alternate Rate of Interest
67


SECTION 2.14. Increased Costs
67


SECTION 2.15. Break Funding Payments
68


SECTION 2.16. Taxes
69


SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set‑
 
offs
72


SECTION 2.18. Mitigation Obligations; Replacement of Lenders
74


SECTION 2.19. Refinancing Amendments
75


 
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 3.01. Organization; Powers
76


SECTION 3.02. Authorization; Enforceability
76


SECTION 3.03. Governmental Approvals; No Conflicts
76


SECTION 3.04. Financial Condition; No Material Adverse Change
77


SECTION 3.05. Properties
77


SECTION 3.06. Litigation and Environmental Matters
77


SECTION 3.07. Compliance with Laws and Agreements
77


SECTION 3.08. Investment Company Status
78


SECTION 3.09. Taxes
78


SECTION 3.10. ERISA
78


SECTION 3.11. Disclosure
78


SECTION 3.12. Subsidiaries
78








--------------------------------------------------------------------------------





SECTION 3.13. Insurance
78


SECTION 3.14. Labor Matters.
78


SECTION 3.15. Solvency
79


SECTION 3.16. Licenses; Franchises
79


SECTION 3.17. Anti-Corruption Laws and Sanctions
80


SECTION 3.18. Master Lease; Recognition Agreement
80


 
 
ARTICLE 4
 
CONDITIONS
 
 
 
Section 4.01 Sixth ARCA Effective Date
80


Section 4.02 [Reserved].
82


Section 4.03 Each Credit Event
82


 
 
ARTICLE 5
 
AFFIRMATIVE COVENANTS
 
 
 
SECTION 5.01. Financial Statements; Ratings Change and Other
 
Information
82


SECTION 5.02. Notices of Material Events
84


SECTION 5.03. Information Regarding Collateral
84


SECTION 5.04. Existence; Conduct of Business
85


SECTION 5.05. Payment of Obligations
85


SECTION 5.06. Maintenance of Properties; Insurance; Casualty and
 
Condemnation
85


SECTION 5.07. Books and Records; Inspection Rights
86


SECTION 5.08. Compliance with Laws
86


SECTION 5.09. Use of Proceeds and Letters of Credit
86


SECTION 5.10. Additional Subsidiaries
87


SECTION 5.11. Further Assurances
87


SECTION 5.12. Rated Credit Facilities
88


SECTION 5.13. Windstream Communications
88


 
 
ARTICLE 6
 
NEGATIVE COVENANTS
 
 
 
SECTION 6.01. Indebtedness; Certain Equity Securities
88


SECTION 6.02. Liens
92


SECTION 6.03. Fundamental Changes
93


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
94


SECTION 6.05. Asset Sales
96


SECTION 6.06. Sale and Leaseback Transactions
97


SECTION 6.07. Swap Agreements
98


SECTION 6.08. Restricted Payments; Certain Payments of Debt
98


SECTION 6.09. Transactions with Affiliates
100


SECTION 6.10. Restrictive Agreements
100


SECTION 6.11. Amendment of Material Documents
102


SECTION 6.12. Change in Fiscal Year
102


SECTION 6.13. Interest Coverage Ratio
102


SECTION 6.14. Leverage Ratio
102








--------------------------------------------------------------------------------





 
 
ARTICLE 7
 
EVENTS OF DEFAULT
 
 
 
ARTICLE 8
 
THE AGENTS
 
 
 
ARTICLE 9
 
MISCELLANEOUS
 
SECTION 9.01. Notices
107


SECTION 9.02. Waivers; Amendments
108


SECTION 9.03. Expenses; Indemnity; Damage Waiver
110


SECTION 9.04. Successors and Assigns
111


SECTION 9.05. Survival
116


SECTION 9.06. Counterparts; Integration; Effectiveness
116


SECTION 9.07. Severability
116


SECTION 9.08. Right of Setoff
116


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service Of Process
117


SECTION 9.10. WAIVER OF JURY TRIAL
117


SECTION 9.11. Headings
118


SECTION 9.12. Confidentiality
118


SECTION 9.13. USA PATRIOT ACT
119


SECTION 9.14. Interest Rate Limitation
119


SECTION 9.15. Amendments to Security Documents.
119


SECTION 9.16. No Fiduciary Duty
119





SCHEDULES:
Schedule 2.01 - Commitments
Schedule 3.05 - Real Properties
Schedule 3.06 - Disclosed Matters
Schedule 3.12 - Subsidiaries
Schedule 5.10 - Certain Regulated Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
Schedule 6.04 - Existing Investments
Schedule 6.09 - Transactions with Affiliates
Schedule 6.10 - Existing Restrictions
EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Amended and Restated Guarantee Agreement
Exhibit C - Form of Amended and Restated Security Agreement





--------------------------------------------------------------------------------





SIXTH AMENDED AND RESTATED CREDIT AGREEMENT originally dated as of July 17,
2006, as amended and restated as of April 24, 2015, by and among WINDSTREAM
SERVICES, LLC, a Delaware limited liability company, formerly known as
WINDSTREAM CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, and Bank of America, N.A., Barclays
Bank PLC, BNP Paribas, Citibank, N.A., CoBank, ACB, Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank
and Wells Fargo Bank, N.A., as Co-Documentation Agents.
PRELIMINARY STATEMENTS
The Original Credit Agreement has been amended and restated in the form of the
First ARCA, the Second ARCA, the Third ARCA, the Fourth ARCA and the Fifth ARCA
(such terms and other capitalized terms used in these preliminary statements
being defined in Section 1.01 hereof). Pursuant to the Sixth Amendment and
Restatement Agreement, and upon satisfaction of the conditions set forth
therein, the Fifth ARCA is being further amended and restated in the form of
this Amended Agreement.
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“2007 Amendment Effective Date” means February 27, 2007. “2017 Notes” means the
Borrower’s 7.875% senior notes due 2017. “2017 Notes Repayment Requirement” has
the meaning assigned to such term in Section 5.09. “2020 Notes” means the
Borrower’s 7.75% senior notes due 2020.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“AC Holdings” means Windstream Holdings of the Midwest, a Nebraska corporation.
“AC Holdings Bonds” means the 63/4% Notes due 2028 issued by AC Holdings in an
aggregate principal amount not to exceed $100,000,000.
“AC Holdings Indenture” means the Indenture dated as of February 23, 1998 under
which the AC Holdings Bonds were issued.
“Acquisition” means any purchase or acquisition by any Wireline Company in a
single transaction or a series of transactions individually or, together with
its Affiliates, of (a) any Equity Interests in another Person which are
sufficient to permit such Wireline Company and its Affiliates to





--------------------------------------------------------------------------------





Control such other Person or (b) all or substantially all of the assets of, or
assets comprising a division, unit or line of business of, another Person,
whether or not involving a merger or consolidation with such other Person.
“Acquire” has a meaning correlative thereto.
“Act” has the meaning specified in Section 9.13.
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not at the relevant time of
determination an existing Lender and that agrees to provide any portion of any
(a) Incremental Loans in accordance with Section 2.01(i) or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.19.
“Additional Tranche B-6 Lender” has the meaning assigned to such term in the
Tranche B-6 Refinancing and Incremental Amendment.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in Article
8.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Assignee” has the meaning specified in Section 9.04(b)(ii)(B).
“Affiliated Revolving Lender” has the meaning specified in Section
9.04(b)(ii)(B).
“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Lead Arranger and the Joint Bookrunners and
Arrangers.
“Agreement”, when used with reference to this Agreement, means this Amended
Agreement, as amended by the Tranche B-6 Incremental Amendment and as it may
bethe Tranche B-6 Refinancing and Incremental Amendment and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“All-in Yield” means, as to any Indebtedness on any date of determination, the
yield thereon, based on the interest rate applicable to such Indebtedness on
such date, including margin, original issue discount, upfront fees (with
original issue discount and upfront fees being equated to interest margins for
purposes of determining the yield on any Indebtedness assuming a four-year
weighted average life), or otherwise; provided that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
or fees that are not paid ratably to the market for such Indebtedness.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of







--------------------------------------------------------------------------------





“Applicable Net Proceeds” has the meaning assigned to such term in Section
2.10(c)(ii).
“Applicable Rate” means, for any day and for any Loan, the following percentages
per annum set forth opposite such Loans:
Class
Eurodollar Loans
ABR Loans
Revolving Loans
Applicable Leverage-Based
Rate for Eurodollar
Revolving Loans
Applicable Leverage-Based
Rate for ABR Revolving
Loans
Tranche B-5 Term
Loan
2.75%
1.75%
Tranche B-6 Term
Loan
5.004.00%
4.003.00%
 
 
Incremental Loan
Rate specified in the Incremental Facility Amendment



“Applicable Transaction” has the meaning specified in the definition of “Pro
Forma Basis”.
“Approved Counterparty” means (a) any domestic financial holding company having
capital and surplus in excess of $500,000,000 and the commercial paper of which
is rated at least P-2 or the equivalent thereof by Moody’s or at least A-2 or
the equivalent thereof by S&P or (b) any Affiliate of a Person meeting the
requirements of clause (a) of this definition.


“Approved Counterparty Offer” has the meaning specified in Section 2.10(k)(ii).
“Approved


Counterparty Offer Conditions” has the meaning specified in Section 2.10(k)(ii).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Asset Disposition” means (a) any sale, lease, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any assets of any
Wireline Company pursuant to Section 6.05 (h), (k), (n) (but, in the case of
clause (n), only to the extent (i) such assets were acquired after the Sixth
ARCA Effective Date (including via the acquisition by a Wireline Company of any
Person owning such assets) (any such acquisition of assets, an “Applicable Asset
Acquisition”) with the proceeds of Indebtedness (the “Applicable Indebtedness”)
or (ii) the proceeds of the sale of such assets would be required to be applied
to prepay, repay or repurchase (or to offer to prepay, repay or repurchase) any
Restricted Indebtedness (other than the Applicable Indebtedness) (such
disposition under clause (i) or clause (ii), an “Applicable Asset Disposition”))
or (o), (b) the issuance by any Subsidiary of any Equity Interest, or (c) the
receipt by any Subsidiary of any capital contribution, other than (x) any such
issuance of an Equity Interest to, or the receipt of any such capital
contribution from, another Wireline Company and (y) directors’ qualifying shares
and shares issued to foreign nationals to the extent required by applicable law;
provided that, for purposes of Section 2.10(c), any single transaction or series
of related transactions that involves assets or Equity Interests having a Fair
Market Value of less than $25,000,000 shall not be deemed to be an Asset
Disposition.









--------------------------------------------------------------------------------





(b)the first day on which a majority of the members of the board of directors of
Holdco or the Borrower are not Continuing Directors; or


(c)Holdco ceases to be the Beneficial Owner, directly or indirectly, of 100% of
the outstanding Equity Interests of the Borrower.
“Charges” has the meaning specified in Section 9.14.
“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
B-5 Term Loans, Tranche B-6 Term Loans, Incremental Loans, Other Revolving Loans
or Other Term Loans, (b) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, Tranche B-6 Commitment,
commitments in respect of any Incremental Facility, Other Revolving Commitments
or Other Term Commitments and (c) when used in reference to any Lender, refers
to whether such Lender is a Revolving Lender, Tranche B-5 Lender, Tranche B-6
Lender or Additional Lender.
“CLO” has the meaning specified in Section 9.04(b).
“Co-Documentation Agents” means (including with respect to the Tranche B-6 Term
Loans made (or continued) on the Tranche B-6 Refinancing and Incremental
Amendment Effective Date) Bank of America, N.A., Barclays Bank PLC, BNP Paribas,
Citibank, N.A., CoBank, ACB, Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank and (other than with
respect to the Tranche B-6 Term Loans made (or continued) on the Tranche B-6
Refinancing and Incremental Amendment Effective Date) Wells Fargo Bank, N.A..


“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.
“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and under the other Loan Documents, and
its permitted successors in such capacity as provided in Article 8.
“Collateral and Guarantee Requirement” means at any time the requirement that:


(a)the Collateral Agent shall have received from each Loan Party either (i)
counterparts of the Guarantee Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the Sixth ARCA Effective Date,
supplements to the Guarantee Agreement and the Security Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person (within
the time frames required thereby);


(b)all outstanding Equity Interests in and all outstanding promissory notes
issued by any Wireline Company owned by or on behalf of any Loan Party shall
have been pledged pursuant to the Security Agreement (except that (i) the Loan
Parties shall not be required to pledge more than 66% of the outstanding voting
Equity Interests in any Foreign Subsidiary or any Domestic Subsidiary
substantially all of whose assets consist of Equity Interests in Foreign
Subsidiaries, and (ii) no Equity Interests in any Person held by a Foreign
Subsidiary shall be required to be pledged) and the Collateral Agent shall have
received all certificates or other instruments representing such Equity
Interests (except to the extent such Equity Interests are not represented by
certificates or other instruments) and









--------------------------------------------------------------------------------





Indebtedness of a Person other than a Wireline Company, (ii) any obligation
constituting Indebtedness pursuant to clause (j) of the definition thereof,
(iii) any Earn-out Obligation or obligation in respect of purchase price
adjustment permitted pursuant to Section 6.01(a)(xvi) and (iv) any bonds or
similar instruments in the nature of surety, performance, appeal or similar
bonds.
“Consolidated Secured Debt” means, as of any date, the principal amount of
Indebtedness of the Wireline Companies outstanding as of such date, determined
on a consolidated basis, that is secured by a Lien on the assets of any such
Wireline Company; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and (iv)
any bonds or similar instruments in the nature of surety, performance, appeal or
similar bonds.
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who:


(a)was a member of such board or directors on the Sixth ARCA Effective Date; or


(b)was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
“Continuing Tranche B-6 Lender” has the meaning assigned to such term in the
Tranche B-6 Refinancing and Incremental Amendment.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Commitment” has the meaning specified in Section 9.04(b)(ii)(B).
“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness constituting
Other Revolving Commitments or Other Term Commitments incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, existing Revolving Loans or existing Revolving
Commitments, (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting in whole or in part of unused Revolving Commitments
(including unused Other Revolving Commitments), the amount thereof) except by an
amount equal to unpaid accrued interest and premium (including tender premium)
thereon and fees and expenses (including upfront fees and original issue
discount (“OID”)) in connection with such exchange, modification, refinancing,
refunding, renewal, extension or replacement, and (ii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, with 100% of
the net proceeds of the applicable Credit Agreement Refinancing







--------------------------------------------------------------------------------





“Excluded RUS Grant Assets” means any RUS Grant Funds, any RUS Pledged Deposit
Account (as defined in the Security Agreement), any assets purchased with RUS
Grant Funds and any proceeds of the foregoing.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
federal withholding Tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.16, or (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.16(f)
and (d) any U.S. federal withholding taxes imposed pursuant to FATCA.


“Existing Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).


“Existing Revolving Maturity Date” has the meaning specified in Section
2.07(d)(i).


“Existing Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).
“Existing Tranche B-6 Term Loan” has the meaning assigned to such term in the
Tranche B-6 Refinancing and Incremental Amendment.


“Extended Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).


“Extended Revolving Maturity Date” has the meaning specified in Section
2.07(d)(ii).


“Extended Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).


“Extending Revolving Lenders” has the meaning specified in Section 2.07(d)(ii).
“Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).
“Facilities” means the credit facilities provided to the Loan Parties under the
Loan Documents.









--------------------------------------------------------------------------------





such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and, (iii) the initial Interest Period with respect to any
Incremental Term Loans made following the Sixth ARCA Effective Date shall end on
such date as agreed between the Borrower and the Administrative Agent and (iv)
the initial Interest Period with respect to the Tranche B-6 Term Loans made (or
continued) on the Tranche B-6 Refinancing and Incremental Amendment Effective
Date shall end on such date as agreed between the Borrower and the
Administrative Agent. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, as of approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.
“Investment” has the meaning set forth in Section 6.04.
“Issuing Bank” means, as the context may require, JPMorgan Chase Bank, N.A., or,
at any time and from time to time, up to three other Revolving Lenders that are
designated in writing by the Borrower, are reasonably acceptable to the
Administrative Agent, and that agree to issue one or more Letters of Credit
hereunder and to report in writing to the Administrative Agent all activity with
respect to such Letters of Credit in a manner reasonably satisfactory to the
Administrative Agent, in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.04(i). Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Joint Bookrunners and Arrangers” means (including with respect to the Tranche
B-6 Term Loans made (or continued) on the Tranche B-6 Refinancing and
Incremental Amendment Effective Date) Barclays Bank PLC, BNP Paribas, Citibank,
N.A., CoBank, ACB, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities
Inc., Goldman Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., MUFG Union Bank, N.A., Royal
Bank of Canada, SunTrust Robinson Humphrey, Inc. and (other than with respect to
the Tranche B-6 Term Loans made









--------------------------------------------------------------------------------





(or continued) on the Tranche B-6 Refinancing and Incremental Amendment
Effective Date) Wells Fargo Securities LLC.


“Knowledge” means the actual knowledge of a Responsible Officer.


“Landlord” has the meaning given such term in the Master Lease.
“Latest Maturity Date” means, at any date of determination, the last to occur of
(i) the latest stated final maturity date of any Term Loans, (ii) the stated
final maturity date for any Other Term Loan or Other Revolving Commitment and
(iii) the Revolving Maturity Date, in each case of clauses (i), (ii) and (iii),
as extended for any Lender in accordance with this Agreement from time to time.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Reimbursement Obligations at such time. The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time.
“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.04(e).
“Lead Arranger” means J.P. Morgan Securities LLC.
“Lender Group” has the meaning specified in Section 9.16.


“Lender Group Member” has the meaning specified in Section 9.16.


“Lender Parties” means the Lenders, the Issuing Banks and the Agents.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party to this Agreement pursuant to an Assignment and
Assumption and the terms and provisions in Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
and the terms and provisions in Section 9.04.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Debt as of such day to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on a Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) before such day).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or







--------------------------------------------------------------------------------





substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Notwithstanding the
foregoing, the LIBO Rate (a) with respect to the Tranche B-5 Term Loans shall
not be less than 0.75% per annum and (b) with respect toand the Tranche B-6 Term
Loans shall not be less than 0.75% per annum.
“LIBO Screen Rate” has the meaning specified in the definition of “LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Sixth Amendment and Restatement
Agreement, any Incremental Facility Amendment, any Refinancing Amendment and the
Security Documents.
“Loan Parties” means the Borrower and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Mandatory Prepayment Provision” has the meaning specified in the definition of
“Permitted Additional Debt”.
“Master Lease” means that certain Master Lease, dated as of April 24, 2015,
between CSL National and the other entities set forth on Schedule 1 thereto, as
Landlord, and Holdco, as Tenant, substantially in the form of such lease
attached to the Form 10 as amended, supplemented or otherwise modified to the
extent permitted by this Agreement.
“Master Services Agreement” means the Master Services Agreement dated as of
April 24, 2015, the form of which is an exhibit to the Form 10.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties or liabilities or financial condition of the Wireline
Companies taken as a whole, (b) the ability of any Loan Party to perform any of
its payment obligations under any Loan Document or (c) the rights of or remedies
available to any Lender Party under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Wireline Companies in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, (i) the “principal amount” of the obligations of any Wireline
Company in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Wireline
Company would be required to pay









--------------------------------------------------------------------------------





Valor Communications Group, Inc.’s Registration Statement on Form S-4 on
February 28, 2006, as amended up to July 17, 2006.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Tenant” has the meaning given such term in the Master Lease.
“Term Lender” means a Tranche B-5 Lender or a Tranche B-6 Lender.


“Term Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).


“Term Loans” means a Tranche B-5 Term Loan or a Tranche B-6 Term Loan.
“Third Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 23, 2012 among the Borrower and certain Agents
and Lenders party thereto.
“Third ARCA” means the Third Amended and Restated Credit Agreement dated as of
February 23, 2012 in the form attached as Exhibit A to the Third Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Fourth ARCA Effective Date.
“Third ARCA Effective Date” has the meaning assigned thereto in Section 5 of the
Third Amendment and Restatement Agreement.
“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
prepared in conformity with GAAP but excluding the value of any outstanding
Investments made pursuant to Section 6.04(w).


“Tranche B-5 Lender” means a Lender with an outstanding Tranche B-5 Term Loan.


“Tranche B-5 Maturity Date” means August 8, 2019.
“Tranche B-5 Term Loan” means a Loan made pursuant to Section 2.01(g)(iii) of
the Fifth
ARCA.
“Tranche B-6 Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Tranche B-6 Term Loan hereunder on the Tranche B-6
Refinancing and Incremental Amendment Effective Date, (x) in the case of any
Additional Tranche B-6 Lender, in an amount equal to the amount set forth
opposite such Lender’s name on Schedule 2.01, as the same may be (a) reduced
from time to time 1 to the Tranche B-6 Refinancing and Incremental Amendment
under the caption “Additional Tranche B-6 Commitment”, or (y) in the case of any
Continuing Tranche B-6 Lender, in (I) the amount specified in such Lender’s
Lender Addendum (as defined in the Tranche B-6 Refinancing and Incremental
Amendment) executed in connection with the Tranche B-6 Refinancing and
Incremental Amendment (less the principal amount of any Non-Allocated Term Loans
(as defined in the Tranche B-6 Refinancing and Incremental Amendment) of such
Continuing Tranche B-6 Lender or (II) if such Lender has entered into one or
more Assignment and Assumptions, the amount set forth for such Lender at such
time in the Register maintained by the Administrative Agent pursuant to Section
2.07 and9.04(b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of eachas such
Lender’s Tranche B-6 Commitment is set forth on Schedule 2.01







--------------------------------------------------------------------------------





under the caption “Tranche B 6 Commitment”. The, as such amount may be reduced
at or prior to such time pursuant to the terms hereof. The initial aggregate
amount of the Lenders’ Tranche B-6 Commitments is $600,000,000as of the Tranche
B-6 Refinancing and Incremental Amendment Effective Date is $747,000,000.
“Tranche B-6 Incremental Amendment” means the Tranche B-6 Incremental Amendment
to this Agreement, dated as of March 29, 2016, among the Borrower, the
Administrative Agent and the Tranche B-6 Lenders party thereto.
“Tranche B 6 Incremental Amendment Effective Date” has the meaning specified in
the Tranche B 6 Incremental Amendment.
“Tranche B 6 Lead Arranger” means Morgan Stanley Senior Funding, Inc., in its
capacity as sole lead arranger in respect of the Tranche B 6 Term Loans.
“Tranche B-6 Lender” means a Lender with a Tranche B-6 Commitment or an
outstanding Tranche B-6 Term Loan.
“Tranche B-6 Maturity Date” means March 29, 2021; provided if the Revolving
Commitments and Revolving Loans hereunder have not had their maturity extended
(or been refinanced) prior to April 24, 2020 such that the Revolving Maturity
Date (or any comparable maturity date for replacement loans and commitments) is
no earlier than March 29, 2021, the Tranche B-6 Maturity Date shall be April 24,
2020; provided, further, if the 2020 Notes have not been repaid or refinanced
prior to July 15, 2020 with indebtedness having a maturity date no earlier than
March 29, 2021, the Tranche B-6 Maturity Date shall be July 15, 2020.
“Tranche B-6 Refinancing and Incremental Amendment” means the Tranche B-6
Refinancing and Incremental Amendment to this Agreement, dated as of September
30, 2016, among the Borrower, the Administrative Agent and the Tranche B-6
Lenders party thereto.
“Tranche B-6 Refinancing and Incremental Amendment Effective Date” has the
meaning ascribed to “Amendment Effective Date” in the Tranche B-6 Refinancing
and Incremental Amendment.
“Tranche B-6 Repricing Transaction” means (a) any prepayment or repayment of
Tranche B-6 Term Loans with the proceeds of, or any conversion of Tranche B-6
Term Loans into, any new or replacement tranche of term loans having an All-in
Yield less than the All-in Yield applicable to such Tranche B-6 Term Loans the
primary purpose of which is to reduce the All-in Yield of such tranche of term
loans relative to the Tranche B-6 Term Loans so prepaid, repaid, converted or
replaced and (b) any amendment to the Tranche B-6 Term Loans the primary purpose
of which is to reduce the All-in Yield applicable to such Tranche B-6 Term
Loans.
“Tranche B-6 Term Loan” means a Loan made pursuant to Section 2.01(g)(ii).
“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.
“Transition Services Agreement” means the Transition Services Agreement dated as
of April 24, 2015, the form of which is an exhibit to the Form 10.







--------------------------------------------------------------------------------





Commitment. All Revolving Loans will be made by all Revolving Lenders in
accordance with their Revolving Percentages until the Revolving Maturity Date.
(b) The Borrower hereby acknowledges and agrees that, if at any time any Person
holds Separated Revolving Loans without holding the Corresponding Commitment:
(i)for the avoidance of doubt, all Revolving Loans shall be funded solely by the
holders of the Corresponding Commitment, subject to Section 2.01(b)(ii); and
(ii)for purposes of the terms “Revolving Credit Exposure” and “Revolving
Percentages” as used in Section 2.01(a), such Separated Revolving Loans shall be
deemed held by the Person holding the Corresponding Commitment.
(c) [Reserved].
(d) [Reserved].
(e) [Reserved].
(f)    [Reserved].
(g)    (i) Tranche B-5 Term Loans. All Tranche B-5 Term Loans outstanding under
the Fifth
ARCA on the Sixth ARCA Effective Date shall remain outstanding hereunder on the
terms set forth herein.
(ii) Tranche B-6 Term Loans. Subject to the terms and conditions set forth
herein and in the Tranche B-6 Refinancing and Incremental Amendment, each
Tranche B-6 Lender agrees, severally and not jointly, to make a Tranche B-6 Term
Loan (which Tranche B-6 Term Loan may be a continuation of an Existing Tranche
B-6 Term Loan) to the Borrower on the Tranche B-6 Refinancing and Incremental
Amendment Effective Date in a principal amount equal to its Tranche B-6
Commitment.
(h)    Outstanding Letters of Credit. All Letters of Credit outstanding under
the Fifth ARCA
on the Sixth ARCA Effective Date shall remain outstanding hereunder on the terms
set forth herein.
(i) Incremental Loan Facility. (i) At any time and from time to time, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to add one or more additional tranches
of loans (“Incremental Loans” and each such tranche, an “Incremental Facility”),
provided that at the time of each such request and upon the effectiveness of
each Incremental Facility Amendment, (A) no Event of Default has occurred and is
continuing or shall result therefrom, (B) the Borrower shall be in compliance on
a Pro Forma Basis with the covenants contained in Sections 6.13 and 6.14
recomputed as of the last day of the most-recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (C) the Secured Leverage Ratio on a Pro Forma Basis computed as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) shall not exceed 2.25 to
1.0, and (D) the Borrower shall have delivered a certificate of a Financial
Officer to the effect set forth in clauses (A), (B) and, if applicable, (C),
above, together with reasonably detailed calculations demonstrating compliance
with clauses (B) and, if applicable, (C), above. Each Incremental Facility shall
be in an amount that is an integral multiple of $5,000,000 and not less than
$50,000,000, provided









--------------------------------------------------------------------------------





that an Incremental Facility may be in any amount less than $50,000,000 if such
amount represents all the remaining availability under the Incremental
Facilities pursuant to the immediately preceding sentence.


(ii)The Incremental Loans shall rank pari passu (or at the Borrower’s option,
junior) in right of payment in respect of the Collateral and with the
obligations in respect of the Revolving Commitments, the Tranche B-5 Term Loans,
the Tranche B-6 Term Loans, Incremental Loans, Other Term Loans and Other
Revolving Loans. In addition, (A) any Incremental Facility providing for term
loans (“Incremental Term Loans”) shall (1) not have a final maturity date
earlier than the Latest Maturity Date then in effect or a Weighted Average Life
to Maturity that is shorter than the longest remaining Weighted Average Life to
Maturity of any Term Loans then outstanding; provided that any Incremental Term
Loans in the form of a “Term Loan A” shall not be subject to the restrictions
set forth in this clause (1); provided further that, notwithstanding the
preceding proviso, no Incremental Term Loans shall have (x) a final maturity
date earlier than the Revolving Maturity Date then in effect or the stated final
maturity date of the Tranche B-5 Term Loans or the Tranche B-6 Term Loans or (y)
a Weighted Average Life to Maturity that is shorter than the remaining Weighted
Average Life to Maturity of the Tranche B-5 Term Loans or the Tranche B-6 Term
Loans and (2) for purposes of prepayments, be treated substantially the same as
(and in any event no more favorably than) the Tranche B-5 Term Loans and the
Tranche B-6 Term Loans, (B) except with respect to pricing (subject to the
following proviso) and scheduled amortization (subject to the preceding clause
(A)(1)) or to the extent such term is effective only after the Tranche B-5
Maturity Date, such Incremental Term Loans shall have terms that are no more
favorable to the lenders providing such Incremental Term Loans than the terms
applicable to the Tranche B-5 Term Loans, provided, that if the All-in Yield of
any Incremental Term Loans made on or prior to the date that is 18 months
following the Refinancing Amendment No. 1 Effective Date exceeds the All-in
Yield of any Tranche B-5 Term Loans by more than 0.50%, the Applicable Rate
relating to the Tranche B-5 Term Loans shall be adjusted so that the All-in
Yield of such Incremental Term Loans shall not exceed the All-in Yield of the
Tranche B-5 Term Loans by more than 0.50%, (C) except with respect to pricing
(subject to the following proviso) and scheduled amortization (subject to the
preceding clause (A)(1)) or to the extent such term is effective only after the
Tranche B-6 Maturity Date, such Incremental Term Loans shall have terms that are
no more favorable to the lenders providing such Incremental Term Loans than the
terms applicable to the Tranche B-6 Term Loans, provided, that if the All-in
Yield of any Incremental Term Loans made following the Tranche B-6 Refinancing
and Incremental Amendment Effective Date exceeds the All-in Yield of any Tranche
B-6 Term Loans by more than 0.50%, the Applicable Rate relating to the Tranche
B-6 Term Loans shall be adjusted so that the All-in Yield of such Incremental
Term Loans shall not exceed the All-in Yield of the Tranche B-6 Term Loans by
more than 0.50% and (D) any Incremental Facility providing for revolving loans
(1) shall not have a final maturity date, or a commitment availability period
that ends, earlier than the latest Revolving Maturity Date then applicable, (2)
may be effected by increasing the Revolving Commitments then having a commitment
availability period ending on the latest Revolving Maturity Date and (3) shall
be subject to other terms that are similar to the terms then available in the
bank financing market to companies having a credit quality similar to the
Borrower as determined by a Financial Officer in good faith.


(iii)Each notice from the Borrower pursuant to this Section 2.01(i) shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility. Such Incremental Facility may be provided by any existing Lender or
Additional Lender which shall be reasonably satisfactory to the Borrower and
(other than in the case of existing Lenders providing only term loans under such
Incremental Facility) and the Administrative Agent; provided that no existing









--------------------------------------------------------------------------------





of the Interest Period then applicable thereto, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of such Interest Period.
SECTION 2.07. Termination, Reduction and Extension of Commitments and Term
Loans. (a) Unless previously terminated, (i) the Revolving Commitments shall
terminate on the Revolving Maturity Date and (ii) the Tranche B-6 Commitments
shall terminate immediately after the Borrowing of the Tranche B-6 Term Loans on
the Tranche B-6 Refinancing and Incremental Amendment Effective Date.


(b)The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.


(d)Extension of Maturity Date. (i) The Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the applicable Class of
Lenders or Additional Lenders, as applicable), request one or more extensions of
the maturity date applicable to the Revolving Commitments or Other Revolving
Commitments, the maturity date applicable to any Class of Term Loans or Other
Term Loans, or the maturity date applicable to any Incremental Loans, as
applicable, then in effect (such existing maturity date applicable to any
Revolving Commitments or Other Revolving Commitments being the “Existing
Revolving Maturity Date”, such existing maturity date applicable to any Class of
Term Loans or Other Term Loans being the “Existing Term Loan Maturity Date” and
such existing maturity date applicable to any Incremental Loans being the
“Existing Incremental Loan Maturity Date”) to a date specified in such notice.
Within 15 Business Days of delivery of such notice (or such other period as the
Borrower and the Administrative Agent shall mutually agree upon), each
applicable Revolving Lender, Term Lender or Additional Lender, as the case may
be, shall notify the Administrative Agent whether it consents to such extension
(which consent may be given or withheld in such Revolving Lender’s, Term
Lender’s or Additional Lender’s, as applicable, sole and absolute discretion).
Any Revolving Lender, Term Lender or Additional Lender, as applicable, not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the applicable Revolving Lenders, Term Lenders and/or the Additional Lenders of
such Revolving Lenders’, Term Lenders’ or the Additional Lenders’ responses, as
applicable.











--------------------------------------------------------------------------------





Term Loans or maturity date applicable to any Incremental Loans, as applicable,
pursuant to this Section 2.07(d). In addition, with the consent of each Issuing
Bank, participations in Letters of Credit expiring on or after the Existing
Revolving Maturity Date shall be reallocated from Non-Extending Revolving
Lenders to Extending Revolving Lenders in accordance with the terms of such
amendment; provided, however, that such participation interests shall, upon
receipt thereof by the Extending Revolving Lenders, be deemed to be
participation interests in respect of such extended revolving commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date and (ii) for the account of each
Term Lender the then unpaid principal amount of such Lender’s Term Loans as
provided in Section 2.09.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be, absent manifest error, prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


(e)Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent; provided that, in order for any such promissory
note to be delivered on the Sixth ARCA Effective Date or the Tranche B-6
Refinancing and Incremental Amendment Effective Date, the request therefor shall
be delivered no later than two Business Days prior to the Sixth ARCA Effective
Date or the Tranche B-6 Refinancing and Incremental Amendment Effective Date, as
applicable. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
SECTION 2.09. Scheduled Amortization of Term Loans. (a) Subject to adjustment
pursuant to Section 2.09(c), the Borrower shall repay (i) Tranche B-5 Term Loans
(A) on the last day of each Fiscal Quarter ending on or after March 31, 2014 and
prior to the Tranche B-5 Maturity Date in an aggregate principal amount equal to
0.25% of the initial principal amount of Tranche B-5 Term Loans and (B) on the
Tranche B-5 Maturity Date in an aggregate principal amount equal to the
principal amount of Tranche B-5 Term Loans then outstanding and (ii) Tranche B-6
Term Loans (A) on the last day of each Fiscal Quarter ending on or after
JuneSeptember 30, 2016 and prior to the Tranche B-6









--------------------------------------------------------------------------------





Maturity Date in an aggregate principal amount equal to 0.25% of the
initialaggregate principal amount of Tranche B-6 Term Loans outstanding on the
Tranche B-6 Refinancing and Incremental Amendment Effective Date (after giving
effect to the Tranche B-6 Refinancing and Incremental Amendment) and (B) on the
Tranche B-6 Maturity Date in an aggregate principal amount equal to the
principal amount of Tranche B-6 Term Loans then outstanding.


(b)To the extent not previously paid, (i) all Tranche B-5 Term Loans shall be
due and payable on the Tranche B-5 Maturity Date and (ii) all Tranche B-6 Term
Loans shall be due and payable on the Tranche B-6 Maturity Date.


(c)Any prepayment of Term Loans of any Class will be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, in direct order
of maturity, and in the case of voluntary prepayments, ratably.


(d)Before repaying any Term Loans of any Class pursuant to this Section, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each such repayment
of a Borrowing shall be applied ratably to the Loans included in such Borrowing
and shall be accompanied by accrued interest on the amount repaid.


SECTION 2.10. Optional and Mandatory Prepayment of Loans. (a) Optional
Prepayments. The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section.


(b)[Reserved].


(c)Asset Dispositions.


(i)Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds are received by or on behalf of any Wireline Company
in respect of any Asset Disposition other than an Applicable Asset Disposition,
the Borrower shall prepay Term Borrowings in an aggregate amount equal to such
Net Proceeds.


(ii)Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds of an Applicable Asset Disposition (any such Net
Proceeds, “Applicable Net Proceeds”) are received by or on behalf of any
Wireline Company, the Borrower shall prepay Term Borrowings in an aggregate
amount equal to (A) if and to the extent such Applicable Net Proceeds are
otherwise required to be applied to prepay, repay or repurchase (or to offer to
prepay, repay or repurchase) any Restricted Indebtedness (other than the
Applicable Indebtedness), the amount of such Applicable Net Proceeds required to
be so applied; and (B) without duplication of any amounts described in clause
(A), an amount equal to the Financing Percentage times such Applicable Net
Proceeds; provided that solely with respect to this Section 2.10(c)(ii)(B), the
Wireline Companies may, not later than five Business Days following the receipt
of such Applicable Net Proceeds, apply up to the Financing Percentage times such
Applicable Net Proceeds to repay the Applicable Indebtedness incurred with
respect to such Applicable Asset Disposition, and any amount of such Applicable
Net Proceeds so applied shall not be required to be applied to the prepayment of
Term Borrowings.









--------------------------------------------------------------------------------





prepayments of any Class of Term Loan shall be applied in accordance with the
second sentence of Section 2.10(i). In the event of any mandatory prepayment of
Term Borrowings made at a time when Term Borrowings of more than one Class
remain outstanding, the aggregate amount of such prepayment shall be allocated
among the Term Borrowings of each Class pro rata based on the aggregate
principal amount of outstanding Borrowings of each such Class, provided however
that any Tranche B-5 Lender and any Tranche B-6 Lender may elect, by notice to
the Administrative Agent by telephone (confirmed by telecopy) at least one
Business Day prior to the prepayment date, to decline all or any portion of any
prepayment of its Tranche B-5 Term Loans or its Tranche B-6 Term Loans, as
applicable, pursuant to this Section (other than an optional prepayment pursuant
to paragraph (a) of this Section which may not be declined), in which case the
aggregate amount of the prepayment that would have been applied to prepay Term
Loans of any such Class but was so declined shall be applied to prepay Term
Borrowings of the other Classes on a ratable basis (subject to the rights of the
Tranche B-5 Lenders and the Tranche B-6 Lenders to decline such payments as set
forth in this proviso) until no Term Borrowings of any other Class remain
outstanding. All optional or mandatory prepayments of Revolving Borrowings made
at a time when Revolving Borrowings of more than one Class remain outstanding
shall be allocated among the Revolving Borrowings of each Class pro rata based
on the aggregate principal amount of outstanding Borrowings of each such Class.
All optional or mandatory prepayments of a Revolving Borrowing shall be applied
in accordance with the second sentence of Section 2.10(i).


(f)Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.12.


(g)Optional Prepayment of Tranche B-6 Term Loans. Upon any prepayment or
repricing of the Tranche B-6 Term Loans as part of a Tranche B-6 Repricing
Transaction prior to the date that is six months after the Tranche B-6
Refinancing and Incremental Amendment Effective Date, the Borrower shall pay a
prepayment premium equal to 1.0% of the principal amount of the Tranche B-6 Term
Loans prepaid or 1.0% of the principal repriced pursuant to such Tranche B-6
Repricing Transaction, as the case may be (the “Prepayment Fee”). Any such
Prepayment Fee shall be paid to the Administrative Agent for the ratable benefit
of the affected Lenders; provided that any Lender agreeing to such a Tranche B-6
Repricing Transaction may agree to waive any Prepayment Fee payable to it.


(h)Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07; provided further that,
the Borrower may deliver a conditional prepayment notice subject to the proviso
in Section 2.07(c). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.


(i)Partial Prepayments. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as needed to apply fully the
required amount of a mandatory prepayment or to allocate an optional prepayment
of Term Loans or Revolving Loans as required by paragraph (e) of this Section.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid









--------------------------------------------------------------------------------





SECTION 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities in accordance with GAAP.
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, with the opportunity for the Borrower to be
present, its independent accountants, all at such reasonable times and as often
as reasonably requested; provided that (x), unless an Event of Default has
occurred and is continuing, the Borrower shall not be required by this Agreement
to pay for more than one visit per year by the Administrative Agent and (y) the
Lenders shall coordinate any visits through the Administrative Agent; provided
further that (x) no Wireline Company shall be required to disclose or permit the
discussion of, the examination of or the making of extracts from any matter,
document or other information (i) if disclosure thereof to the Administrative
Agent or to a Lender would be prohibited by applicable law or by any contractual
obligation binding on such Wireline Company (and not entered into with the
intent of avoiding such disclosure), (ii) if the relevant information is subject
to attorney-client or similar privilege or constitutes attorney work product or
(iii) if such disclosure or examination would constitute the disclosure or
examination of non-financial trade secrets or non-financial proprietary
information and (y) for the avoidance of doubt, any information disclosed
pursuant to this Section 5.07 shall be subject to Section 9.12.
SECTION 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used only for Permitted Acquisitions and for working
capital and other general corporate purposes of the Wireline Companies. The
proceeds of any Incremental Facility will be used only as provided in Section
2.01(i)(iii) and in the Incremental Facility Amendment. No part of the proceeds
of any Loan or Letters of Credit will be used, whether directly or indirectly,
to purchase or carry margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock or for any other purpose, in each case
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Letters of Credit will be issued only to support general
corporate obligations of the Wireline Companies. The proceeds of the Tranche B-6
Term Loans shall be utilized (i) to the extent constituting Other Term Loans, on
the Tranche B-6 Refinancing and Incremental Amendment Effective Date, to
refinance in full the Existing Tranche B-6 Term Loans shall be utilized in full
on the Tranche B 6 Incremental Amendment Effective Date (i) to refinanceand (ii)
otherwise, (A) to redeem all or a portion of the 2017 Notes and to pay related
fees and expenses and (ii) in the event that not less than $450,000,000
aggregate principal amount of the 2017 Notes have been refinanced after March
14, 2016 (the “2017 Notes Repayment Requirement”)B) for general corporate
purposes, including without limitation, to refinance in full or in part any
other series of outstanding notes of the Borrower or its
Subsidiariessubsidiaries and to pay related fees and expenses; provided,
however, that the Borrower may use the proceeds of the Tranche B 6 Term Loans to
temporarily repay outstanding Revolving Loans on the Tranche B 6 Incremental
Amendment Effective Date so long as (unless otherwise agreed by Tranche B 6 Lead
Arranger in writing in its sole discretion) at all times thereafter until the
2017 Notes Repayment Requirement has been met, the Borrower maintains unused
Revolving Commitments in an











--------------------------------------------------------------------------------





aggregate amount available to permit redemption or repurchase of 2017 Notes in
an amount sufficient to meet the 2017 Notes Repayment Requirement..
SECTION 5.10. Additional Subsidiaries. If any additional Subsidiary, other than
an Insignificant Subsidiary, a Notes SPV or a Special Purpose Receivables
Subsidiary, is formed or acquired after the Sixth ARCA Effective Date, the
Borrower will, within ten Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Collateral Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary held by a Loan Party and any Indebtedness
of such Subsidiary owed to a Loan Party. If at any time any Subsidiary that is
not then a Loan Party, other than (A) an Insignificant Subsidiary, (B) prior to
the PAETEC Notes Redemption Date, a Qualified PAETEC Group Member, (C) a Notes
SPV, (D) any Subsidiary listed on Schedule 5.10 or (E) a Special Purpose
Receivables Subsidiary, (x) is a wholly-owned Domestic Subsidiary and is
permitted by applicable law or regulation (without the need to obtain any
Governmental Authorization) to Guarantee the Facility Obligations or (y)
Guarantees any Loan Party’s obligations in respect of any AC Holdings Bonds or
any other Indebtedness (other than Indebtedness created under the Loan
Documents), the Borrower shall promptly cause (A) such Subsidiary to Guarantee
the Facility Obligations pursuant to the Guarantee Agreement (in the case of any
Subsidiary described in clause (y), on terms no less favorable to the Lenders
than those applicable under such Guarantee of other Indebtedness) and (B) the
other provisions of the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary, whereupon such Subsidiary will become a
“Guarantor” and “Lien Grantor” for purposes of the Loan Documents. The Borrower
will not, and will not permit any of its Subsidiaries to, form or acquire any
Subsidiary (other than Insignificant Subsidiaries and other than (i) any Notes
SPV, (ii) prior to the PAETEC Notes Redemption Date, any Qualified PAETEC Group
Member and (iii) any Special Purpose Receivables Subsidiary) after the Sixth
ARCA Effective Date unless either (x) all of the Equity Interests in such
Subsidiary shall be directly held by a Loan Party or (y) such Subsidiary shall
have Guaranteed the Facility Obligations pursuant to the Guarantee Agreement and
shall have satisfied the other provisions of the Collateral and Guarantee
Requirement with respect to such Subsidiary. Prior to the PAETEC Notes
Redemption Date, the Borrower will not permit any PAETEC Group Member to form or
acquire any Subsidiary except for the purpose of reorganizing the organizational
structure or form of organization of any of the PAETEC Group Members. For the
avoidance of doubt, from and after the PAETEC Notes Redemption Date, any
Qualified PAETEC Group Member not previously subject to the requirements set
forth in this Section 5.10 shall be subject to the requirements set forth in
this Section 5.10 as if such Qualified PAETEC Group Member became a Subsidiary
on such date.
SECTION 5.11. Further Assurances. (a) Each Loan Party will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings and other documents), that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the Borrower’s expense. The Borrower will provide
to the Collateral Agent, from time to time upon any reasonable request from the
Collateral Agent, evidence reasonably satisfactory to the Collateral Agent as to
the perfection and priority of the Liens intended to be created by the Security
Documents.
(b)    If any material assets (other than (i) any real property or improvements
thereto or any
interest therein, (ii) any RUS Grant Funds, (iii) any asset purchased with RUS
Grant Funds and any proceeds thereof or (iv) Notes Escrowed Proceeds) are
acquired by any Loan Party after the Sixth ARCA Effective Date (other than
assets constituting Collateral that become subject to Transaction Liens upon
acquisition thereof), the Borrower will notify the Collateral Agent thereof,
and, if requested by the Collateral Agent or the Required Lenders, will cause
such assets to be subjected to a Transaction Lien securing the Secured
Obligations and will take, or cause the relevant Guarantor to take, such actions
as









--------------------------------------------------------------------------------





SCHEDULE 1
Additional Tranche B-6 Lender
Additional Tranche B-6 Commitment
 
 
JPMorgan Chase Bank, N.A.
$325,043,091.41
Total
$325,043,091.41








